DETAILED ACTION
  
1. This communication is in response to the Remarks filed on 03/03/2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

1a. Status of the claims: 
                               Claims 1-20 are pending.  

 Response to Argument
2. Applicant's arguments filed 03/03/2022 have been fully considered but they are not persuasive.

A,  Applicant argues that Sobel does not describe " a manifest file described in Sobel that is equivalent to the manifest recited in claim 1. . In fact, Sobel does not describe  any process whatsoever for identifying parameter types corresponding to a function associated with an executable file," more explicitly Applicant argues that:     

       “Sobel describes techniques for "digitally signing executables with reputation information," by adding a "digitally signed reputation certificate to a separate manifest file that is associated with the executable file." Sobel, col. 1, line 48 - col. 2, line 4. Sobel does not describe the manifest file as including any kind of information that would permit a system to identify parameter types corresponding to a function associated with an executable file. 
The term "reputation information," as used [in Sobel], generally refers to information that conveys the opinion of a specific community (such as the user base of a security-software publisher) on the trustworthiness or legitimacy of an executable file, software publisher, and/or file source (such as a web domain or download link). Id., col. 6, lines 21-26 (emphasis added). An opinion about the trustworthiness or legitimacy of an executable file does not provide any information about the function(s) performed by the executable, much less any information about parameter types corresponding to such function(s). In addition, Sobel does not describe the manifest file as including any information other than the reputation certificate. Therefore, while Sobel uses the word "manifest," the manifest file described in Sobel is not equivalent to the manifest recited in claim 1. In fact, Sobel does not describe any process whatsoever for identifying parameter types corresponding to a function associated with an executable file. ,"  as recited in claim 1 (Remarks, pages 3-4).

In response to A, The Examiner has considered the argument but it is not convincing because contrarily to the applicant’s assertion Sobel discloses in column 8, lines44-53  a manifest associated with an executable  file where a reputation certificate that is equated to the parameter type is associated with a manifest . The disclosure of Sobel is in light of the description of manifest as it is disclosed in the specification. In paragraph  [0086] of the specification a manifest is describe as follows:  “a manifest is incorporated in an executable file itself, a document header or keyword may be used to identify (and separately interpret) the manifest.” As can be seen, a manifest is incorporated in an executive file as being disclosed in the specification. Therefore, a reputation certificate that is associated with a manifest is equated to a parameter type that is associated with an executable file. Second regarding “identifying parameter types corresponding to a function associated with an executable file,” Sobel still describes “identifying parameter types corresponding to a function associated with an executable file ”  because Sobel, discloses in column 9, lines 34-46 reputation certificate being identified corresponding to technique of security associated with executable file that is associated with the manifest. When Sobel describes a reputation certification, Sobel describes also a parameter type corresponding to a function. The reputation certificate is a function of security that is associated with the manifest. 

B,  Applicant argues Larimore does not “supply what Sobel lacks. Larimore describes techniques for "virtualizing an application to execute on a plurality of operating systems without installation." Larimore, abstract. The "manifest" described in Larimore does not correspond to an executable file, but rather supplies a "list of application templates available for download." Larimore, col. 13, lines 23-25. A list of application templates available for download is not equivalent to the manifest recited in claim 1. Such a list does not provide - and Larimore does not describe - any information about parameter types corresponding to a function associated with an executable file. Larimore also does not describe using parameter types determined based on a manifest - or based on any other source - to configure an interface used by a platform to receive commands ” as recited in claim 1  (Remarks, page 4).

In response to B, The Examiner has considered the argument but it is not convincing because in addition of what was said in section A that pointed out  by using the application specification that Sobel  does describe a manifest according to claim 1. Therefore, Sobel does not need Larimore to  describe a "manifest" that corresponds to an executable file. Larimore also describes an  example of application of a manifest that is associated to an executive file. As can be seen, Larimore discloses in column 8, lines 8-40 a configuration file that specifies a version of the operating system  that is executed in a computer device using environmental variable of the processing environment of the computer device. In addition,  Sobel discloses the interface associated with an executable file when disclosing a graphical interface that is being associated to a version of the configuration file where the configuration file  is equated to a manifest. Larimore may describe a list of application template in another embodiment for example in column 13, lines 23-25. But as the examiner has pointed out earlier in column 8, lines 8-40, an example of manifest is been described that corresponds to the manifest disclosed in claim 1.


Claim Rejections - 35 USC § 103
3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention
           is not identically disclosed as set forth in section 102 of this title, if the differences between the 
           claimed invention and the prior art are such that the claimed invention as a whole would 
           have been obvious before the effective filing date of the claimed invention to a person having 
           ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated 
           by the manner in which the invention was made. 

Sobel et al. (hereinafter “Sobel”) ( US 9,860,230 B2) in view of  Larimore et al. (hereinafter “Larimore”) ( US 9,207,934 B2).


Regarding claim 1, Sobel discloses one or more non-transitory computer-readable media storing instructions, which when executed by one or more hardware processors, cause performance of operations comprising:

      responsive to detecting an executable file in a storage location ( upon detecting an attempt to access executable file in a computer system having a storage location (Sobel, column 11, lines 1-6;  in  column 14, lines 6-11,a storage of a computer system is disclosed), identifying a manifest corresponding to the executable file ( a manifest associated with an executable  file being identified by identifying a reputation certificate associated with  (Sobel, column 8, lines44-53 )); 
     based on the manifest, identifying parameter types corresponding to a function associated with the executable file (reputation certificate being identified corresponding to technique of security associated with executable file that is associated with the manifest (Sobel, column 9, lines 34-46)); 

            Sobel does not disclose configuring an interface for a platform based on the parameter types corresponding to the function associated with the executable file; receiving, by the platform via the interface, a command to execute the function associated with the executable file, the command comprising parameter values; and causing execution of the function by passing the parameter values to a process corresponding to the executable file.   

          Larimore discloses configuring an interface for a platform based on the parameter types corresponding to the function associated with the executable file ( a wizard tool 170 including a graphical interface being used to configured a configuration file that specifies a version of the operating system  that is executed in a computer device using environmental 

        receiving, by the platform via the interface, a command to execute the function associated with the executable file, the command comprising parameter values ( command being used for executing application executables that accept command lines parameters (Larimore, column 18, lines 21-29 )); and 
        causing execution of the function by passing the parameter values to a process corresponding to the executable file ( passing the command line of a virtual operating system  executes the virtual application executable having “trigger’ parameters (Larimore, column 19, lines 1-22 ). 

            It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Larimore’s teachings with Sobel’s teachings. One skilled in the art would be motivated to combine them in order to identify a manifest efficiently by identifying the parameters that are being executed in the executable file of the manifest.

Regarding claim 2, Sobel  and Larimore disclose the one or more media of claim 1, further comprising applying a policy to the process corresponding to the executable file, the policy separate from the executable file and including at least one or more of a security policy, an auditing policy, a communication routing policy, or a life cycle management agent (applying criteria within the policy file to reputation certificate that is associated with the executable file that is associated with the security of the system (Sobel, column 10, lines 34-43) executable file associated with the security of the system is disclosed in column 2, lines51-56).    

Regarding claim 3, Sobel  and Larimore disclose the one or more media of claim 2, wherein the policy is associated with an environment within which the process operates  ( the policy being executed in a security environment of a computer system (Sobel, column 10, lines 34-43; column 2, lines51-56)).  

wherein the manifest further identifies a script in the executable file ( the manifest identifies the steps being executed in the executable file itself (Sobel, column 2, lines 34-43)).    

Regarding claim 8, Sobel and Larimore disclose the one or more media of claim 1.

            Sobel does not disclose wherein the manifest further defines a map identifying at least one script in the executable file and a corresponding function.   

          Larimore discloses wherein the manifest further defines a map identifying at least one script in the executable file and a corresponding function ( remapping of a key value for executing a host computing device where the execution of the file performs the deployment structures of the operating system of the host computing device(Larimore, column 7, lines 10-23 )).   

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Larimore’s teachings with Sobel’s teachings. One skilled in the art would be motivated to combine them in order to identify a manifest efficiently by identifying the parameters that are being executed in the executable file of the manifest.

Regarding claim 10, Sobel  and Larimore disclose the one or more media of claim 1.

        Sobel does not disclose further comprising inferring an identity of the function associated with the executable file based on one or more of the parameter types and parameters and return values identified in the manifest.  

          Larimore discloses further comprising inferring an identity of the function associated with the executable file based on one or more of the parameter types (executing application executables that accept lines parameters (Larimore, column 18, lines 21-29 )) and parameters and return values identified in the manifest (executing application executables that accept lines parameters (Larimore, column 18, lines 21-29 )).   

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Larimore’s teachings with Sobel’s teachings. One skilled in the art would be motivated to combine them in order to identify a manifest efficiently by identifying the parameters that are being executed in the executable file of the manifest.



Regarding claim 11, claim 11 is substantially similar to claim 1, thus the same rationale applies. 
Regarding claim 12, claim 12 is substantially similar to claim 2, thus the same rationale applies. 
Regarding claim 13, claim 13 is substantially similar to claim 3, thus the same rationale applies. 
Regarding claim 17, claim 17 is substantially similar to claim 7, thus the same rationale applies. 
Regarding claim 18, claim 18 is substantially similar to claim 8, thus the same rationale applies. 
Regarding claim 20, claim 20 is substantially similar to claim 10, thus the same rationale applies.

3b. Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sobel in view of Larimore as applied to claims 1-3, 7-8, 10-13, 17-18, and 20 above, and further in view of Zaitsev et al. (hereinafter “Zaitsev”) (US 2012/0272290 A1).

Regarding claim 4, Sobel  and Larimore disclose the one or more media of claim 3.

         Sobel  in view of  Larimore  do not disclose wherein the policy further enables at least one of an auto-configuration function for the process or specifies environment dependencies corresponding to the process. 

 discloses wherein the policy further enables at least one of an auto-configuration function for the process or specifies environment dependencies corresponding to the process ( security policy depends on the environment of the PCs used (Zaitsev, [0023)).   
             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Zaitsev’s teachings with Sobel’s teachings in view of Larimore’s teachings. One skilled in the art would be motivated to combine them in order to launch an executable file efficiently by applying software that prohibit the launching of the executable file when the process of launching the executable has a previous process  that it depends  on being run first . 
  
3c. Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sobel in view of Larimore as applied to claims 1-3, 7-8, 10-13, 17-18, and 20 above, and further in view of Logston et al. (hereinafter “Logston”) (US 6,687,735 B1).

Regarding claim 5, Sobel  and Larimore disclose the one or more media of claim 1.

          Sobel  in view of  Larimore  do not disclose further comprising applying measurement functionality to the process, the measurement functionality identifying at least one of API call sources, API call requests, and measuring request completion times.  

       Logston discloses further comprising applying measurement functionality to the process, the measurement functionality identifying at least one of API call sources, API call requests, and measuring request completion times ( processing request completion being measured (Logston, column 25, lines  56-65).    

          It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Longston’s teachings Sobel’s teachings in view of Larimore’s teachings. One skilled in the art would be motivated to combine them in order to complete the process of a request efficiently by completing the request based on a measured completion time for the request. 

Regarding claim 15, claim 15 is substantially similar to claim 5, thus the same rationale applies. 

3d. Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sobel in view of Larimore as applied to claims 1-3, 7-8, 10-13, 17-18, and 20 above, and further in view of Logston et al. (hereinafter “Logston”) (US 6,687,735 B1).

Regarding claim 6, Sobel  and Larimore disclose the one or more media of claim 1.

          Sobel  in view of  Larimore  do not disclose wherein the executable file includes binary code associated with one or more independently deployable modules.   

        McClintock discloses wherein the executable file includes binary code associated with one or more independently deployable modules ( deployed filed included machine executable binaries (McClintock, column 3, lines 39-49 )).    

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate McClintock’s teachings with Sobel’s teachings in view of Larimore’s teachings. One skilled in the art would be motivated to combine them in order to deploy an executable file faster by using binary code to do so.  

Regarding claim 16, claim 16 is substantially similar to claim 6, thus the same rationale applies. 

3e. Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sobel in view of Larimore as applied to claims 1-3, 7-8, 10-13, 17-18, and 20 above, and further in view of Singh (US 10,496,611 B1). 

Regarding claim 9, Sobel and Larimore disclose the one or more media of claim 1.

further comprising periodically checking a storage location for the executable file.  

        Singh discloses further comprising periodically checking a storage location for the executable file (monitor periodically a file directory in a storage for command execution file   (Singh, column 10, lines 13-22)).   

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Singh’s teachings with Sobel’s teachings in view of Sobel’s teachings in view of Larimore’s teachings. One skilled in the art would be motivated to combine them in order to process a file more reliably by periodically monitor the location where the executable file is located.   

Regarding claim 19, claim 19 is substantially similar to claim 9, thus the same rationale applies. 

Conclusion
4.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571 272-8365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIEGEORGES A HENRY/Examiner, Art Unit 2455                     
  

/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455